Case 1:21-cr-00058-JRH-BKE Document 7 Filed 08/17/21 Page 1 of 2

United States District Court
Southern District of Georgia

 

 

 

 

United States of America
“ Case No. 1:21-cr-00058-JRH-BKE-2
Plaintiff |
© Appearing on behalf of :
tates Ege James Egan
Defendant (Plaintiff/Defendant)

APPLICATION FOR ADMISSION PRO HAC VICE

Petitioner, Jack A. Goldberger, _. hereby requests permission to appear pro hac vice in the subject
case filed in the Criminal Division of the United States District Court for the Southern District of Georgia.
Petitioner states under the penalty of perjury that (he/she) is a member in good standing of the Bar of the United States
Court, Southem District of Florida . Petitioner states further that (he/she) is eligible for admission under
Local Rule 83.4 and that (he/she) does not reside or maintain an office for the practice of law in the Southern District of
Georgia.

Petitioner designates: Amy Lee Copeland as local counsel. His/her business address is provided below in
the Consent of Designated Local Counsel.

Petitioner further certifies that (s)he has read, is familiar with, and will comply with the Local Rules of the Southern
District of Georgia.

This 16th day of August , 2021. fe
pA

 

(Signature of Petitioner)

CONSENT OF DESIGNATED LOCAL COUNSEL

L Amy Lee Copeland » designated local | ‘counsel for the subject case, agree to readily communicate with
opposing counsel and the Court regarding the conduct of this case and accept papers when served and recognize my
- responsibility and full authority to act for and on behalf of the client in all proceedings related to this case, including hearings,
pretrial conferences and trials, should the Petitioner fail to respond to any Court order for appearance or otherwise.
This, |/ dayof PUGUS T Zo?e|

(86730 ALyf9-CAX

 

 

 

 

 

Georgia Bar Number Signature of Local Counsel ( )
(912) 807-5000 — LLC (Law Firm)
Business Telephone 602 Montgomery Street. (Business Address)
Savannah, Georgia 31401 (City, State, Zip)
(Mailing Address)

 

amyleecopeland@roco.pro _ (Email Address)

 
Case 1:21-cr-00058-JRH-BKE Document 7 Filed 08/17/21 Page 2 of 2

United States District Court
Southern District of Georgia

United States of America

Case No. | 1:21-cr-00058-JRH-BKE-2

 

 

 

 

Plaintiff
Appearing on behalf of
Jame Egan, James Egan
Defendant (Plaintiff/Defendant)
ORDER OF ADMISSION

It appearing to the Court that the requirements stated in LR 83.4 for admission
pro hac vice have been satisfied, Petitioner’s request to appear pro hac vice in
the United States District Court for the Southern District of Georgia in the
subject case is GRANTED.

This day of ;

 

 

UNITED STATES DISTRICT/MAGISTRATE JUDGE
3K KK KK

NAME OF PETITIONER: Jack A. Goldberger,

 

Goldbereger Weiss, P.A.
Firm/Business Name
1555 Palm Beach Lakes Boulevard
Street Address
Suite 1400 West Palm Beach FL 33401

Business Address:

 

 

 

Street Address (con’t) City State Zip

 

Mailing Address (if other than street address)

 

Address Line 2 City State Zip

(561) 659-8300
Telephone Number (w/ area code) Georgia Bar Number

Email Address: Jack@goldbergerweiss.com

 
